DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 08/12/2020.  
The Claims 16, 20-21 and 23 have been canceled by the applicant.

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15, 17-19, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ERICSSON. "Handling Collisions of sTTI and TTI in UL" 3GPP TSG-RAN WGI Meeting #90 R1-1712893, 25 August 2017 (2017-08-25), hereafter Ericsson.

Regarding claim 1 Ericsson disclose an uplink transmission method, comprising: determining, in a case that transmissions of at least two uplink channels conflict in a time domain, priorities of the at least two uplink channels according to at least one of
 a transmission-related time duration section 2, “One basic rule of thumb for handling the TTI and sTTI uplink collision shall be prioritizing the delay-sensitive service, i.e., prioritizing transmit sTTI channel(s) over TTI channel(s)”, 
a transmission start time or carried information; and 
performing uplink transmission according to the priorities of the at least two uplink channels. The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the first of the alternatives.
Regarding claim 2 Ericsson disclose, wherein the transmission- related time duration comprises at least one of 
a time duration occupied by each of the at least two uplink channels section 2.2, “multiple users are simultaneously transmitting on the same physical PUCCH resources, and at least one of them has an overlapping sTTI transmission in the same carrier”, or
a transmission periodicity of information carried on each of the at least two uplink channels. The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the first of the alternatives.
Regarding claim 3 Ericsson disclose, 
wherein the determining the priorities of the at least two uplink channels according to at least one of 
the transmission-related time duration read as “sTTI”, 
the transmission start time or 
the carried information 
comprises determining the priorities of the at least two uplink channels according to one of following rules: 
an uplink channel with the shorter transmission-related time duration having a higher priority section 2.5, “considering the service on sTTI is latency-sensitive, we suggest prioritizing sTTI transmission and drop TTI uplink channels”; 
among uplink channels with the same transmission-related time duration, an uplink channel whose carried information has a higher priority having a higher priority; 
among uplink channels with the same transmission-related time duration, an uplink channel with the earlier transmission start time having a higher priority; 
among uplink channels with the same transmission-related time duration and with carried information having a same priority, an uplink channel with the earlier transmission start time having a higher priority; or 
3among uplink channels with the same transmission-related time duration and with the same transmission start time, an uplink channel whose carried information has a higher priority having a higher priority. The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the first of the alternatives in both lists within the claim.  
Regarding claim 4 Ericsson disclose, wherein the determining the priorities of the at least two uplink channels according to at least one of 
the transmission-related time duration read as “sTTI”, 
the transmission start time or 
the carried information comprises determining the priorities of the at least two uplink channels according to one of following rules: 
an uplink channel whose carried information has a higher priority having a higher priority section 2, “the content carried over sTTI channels should be prioritized over the content carried over 1ms TTI channels”; 
among uplink channels whose carried information has a same priority, an uplink channel with the shorter transmission-related time duration having a higher priority; 
among uplink channels whose carried information has a same priority, an uplink channel with the earlier transmission start time having a higher priority; or 
among uplink channels with the same transmission start time and with carried information having a same priority, an uplink channel with the shorter transmission- related time duration having a higher priority. The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the first of the alternatives in both lists within the claim.  
Regarding claim 5 Ericsson disclose, wherein the determining the priorities of the at least two uplink channels according to at least one of 
the transmission-related time duration, 
the transmission start time read as “simultaneous PUCCH and sPUCCH transmissions” see section 2.2, or 
the carried information 
comprises determining the priorities of the at least two uplink channels according to one of following rules: 
an uplink channel with the earlier transmission start time having a higher priority; 
among uplink channels with the same transmission start time, an uplink channel with the shorter transmission-related time duration having a higher priority; or 
among uplink channels with the same transmission start time, an uplink channel whose carried information has a higher priority having a higher priority section 2.2, “The UE shall transmit sPUCCH”.  The claim list features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen the second and third, respectively of the alternatives in both lists within the claim.  
Regarding claim 6 Ericsson disclose, further comprising: determining a priority of the carried information on the at least two uplink channels, according to a type of the carried information on the at least two uplink channels section 2.3, “If sHARQ is scheduled for sPUCCH, then it should be carried by PUSCH. In this case, the priority of PUSCH transmission should be: sHARQ > HARQ > RI > CQI > PUSCH data”.  
Regarding claim 7 Ericsson disclose, wherein the performing uplink transmission according to the priorities of the at least two uplink channels comprises: 
transmitting a first uplink channel of the at least two uplink channels, wherein a priority of the first uplink channel is higher than priorities of the at least two uplink channels other than the first uplink channel section 2.5, “In the case when UE has capability of transmitting data and control channel simultaneously, the possible collision cases involving more than two uplink channels are listed: c) PUCCH, PUSCH and sPUSCH in the same SF”. “For case c), considering the service on sTTI is latency-sensitive, we suggest prioritizing sTTI transmission and drop TTI uplink channels”. sPUSCH has higher priority than PUSCH and PUCCH.
Regarding claim 8 Ericsson disclose, wherein a transmission start time of the first uplink channel is later than a transmission start time of a second uplink channel of the at least two uplink channels section 2.2, “For PUCCH format 1/3, stopping an already started PUCCH transmission”; and
the performing uplink transmission according to the priorities of the at least two uplink channels further comprises: stopping transmitting the second uplink channel section 2.2, “For example, dropping the colliding slot of PUCCH would maintain the PUCCH orthogonality property while transmitting sPUCCH”.  
Regarding claim 9 Ericsson disclose, wherein a transmission start time of the first uplink channel is earlier than a transmission start time of a second uplink channel of the at least two uplink channels section 2.2, Figure 1. Given the case that the sPUCCH started earlier than the second slot PUCCH, and 
the method further comprises: cancelling transmission of the second uplink channel section 2.4, “For collision between PUCCH format 1/3 and sPUSCH, as discussed in the collision case between PUCCH format 1/3 and sPUCCH, we suggest accepting the possible negative impact and apply the same principle as other PUCCH format”.  Transmit the sPUCCH and drop the PUCCH.
Regarding claim 10 Ericsson disclose, wherein a transmission start time of the first uplink channel is the same as a transmission start time of a second uplink channel of the at least two uplink channels section 2.2, “simultaneous PUCCH and sPUCCH transmissions”, and 
the first uplink channel further carries information carried on the second uplink channel section 2.2, “In this case, if PUCCH carries HARQ feedback, in order not to impact DL performance of the associated legacy DL channel, it is more appropriate to let sPUCCH carry the PUCCH HARQ feedbacks and drop other PUCCH UCI if there are any”.
Regarding claim 11 Ericsson disclose, wherein the at least two uplink channels comprise a physical uplink control channel (PUCCH) and a physical uplink shared channel (PUSCH) section 2, “When sPUCCH/sPUSCH is transmitting both HARQ and sHARQ feedback for PDSCH”; or 
the at least two uplink channels comprise a first PUCCH and a second PUCCH; or 
the at least two uplink channels comprise a first PUSCH and a second PUSCH. The claim list features in the alternative. While the claim lists a number of 
Claim 12 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claims 13-15 and 17-19, the limitations of 13-15 and 17-19, respectively, are rejected in the same manner as analyzed above with respect to claims 2-4 and 6-8, respectively.
Regarding claim 22 the limitations of claim 22 are rejected in the same manner as analyzed above with respect to claim 11.
Claim 24 recites a computer–program product corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471